Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for systems and methods for predicting a disease state of a subject using ultrasound imaging and ancillary information to the ultrasound imaging. The closest prior art, Clark (USPAP       2012/0059,262), shows a similar system, in which, identifying at least one quantitative measurement of a subject using ultrasound imaging, the at least one quantitative measurement included as part of quantitative information of the subject gathered based on the ultrasound imaging (Please note, paragraph 0018. As indicated methods for spectral Doppler ultrasound imaging. Such spectral Doppler ultrasound imaging may allow accurate quantitative measurement of e.g. blood flow velocities, compared to other kinds of imaging modalities). However, Clark fails to address: “for comparing the at least one quantitative measurement to a first predetermined standard to determine a first initial value, the first predetermined standard included as part of ancillary information to the quantitative information of the subject and qualitative information of the subject and falling within a first range of quantities; identifying at least one qualitative measurement of the subject using the ultrasound imaging, the at least one qualitative measurement included as part of the qualitative information of the subject gathered based on the ultrasound imaging; comparing the at least one qualitative measurement to a second predetermined standard to determine a second initial value, the second predetermined standard included as part of the ancillary information to the quantitative information of the subject and the qualitative information of the subject and falling within a second range of quantities and correlating the quantitative information and the qualitative information with the ancillary information using the first initial value and the second initial value to determine a final value that is used in predicting a disease state of the subject”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Monday, September 13, 2021